J-S68001-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: R.W.P., III,               IN THE SUPERIOR COURT OF
A MINOR                                              PENNSYLVANIA


APPEAL OF: L.H., MOTHER                       No. 1823 EDA 2015


              Appeal from the Decree Entered May 19, 2015,
       in the Court of Common Pleas of Philadelphia County, Family
                Court, at No(s): CP-51-AP-00000434-2014,
                         FID: 51-FN-384630-2009

BEFORE: BENDER, P.J.E., DONOHUE, and MUNDY, JJ.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 07, 2015

     L.H. (Mother) appeals from the decree entered May 19, 2015, in the

Court of Common Pleas of Philadelphia County, which involuntary terminated

her parental rights to her minor son, R.W.P. (Child), born in March of 2012.1

We affirm.

     Child was removed from Mother’s care due to Mother’s history of

seizures, and alleged prostitution.2 N.T., 5/19/2015, at 6. Since that time,


1
 The parental rights of Child’s father, R.P., were terminated by a separate
decree entered July 14, 2015. Father is not a party to the instant appeal.
2
  The record is not consistent as to the date Child was removed from
Mother’s care. During the termination hearing, Community Umbrella Agency
case manager, Jose De Jesus, testified that on “the 21st of this month
[C]hild will be in care three years,” meaning that Child was placed on May
21, 2012. N.T., 5/19/2015, at 6. However, the trial court states in its
opinion that Child entered placement on “October 12, 2012[,] when he was
three days old.” Trial Court Opinion, 7/24/2015, at 1. Confusingly, as noted
supra, Child was born in March of 2012. The statement of facts attached to
the petition to terminate Mother’s parental rights indicates that Child was
placed in the care of his paternal grandmother shortly after his birth in
March of 2012, but that the paternal grandmother later requested kinship
J-S68001-15


Child has resided with his paternal grandmother. Id. On August 20, 2014,

the Philadelphia Department of Human Services (DHS) filed a petition to

terminate Mother’s parental rights to Child involuntarily.       A termination

hearing was held on May 19, 2015, during which the trial court heard the

testimony of Community Umbrella Agency case manager, Jose De Jesus, and

Mother.   Following the hearing, the court entered its decree terminating

Mother’s parental rights. Mother timely filed a notice of appeal, along with a

concise statement of errors complained of on appeal.

      Mother now raises the following issues for our review.

      1. Did the [t]rial judge rule in error that the Philadelphia City
      Solicitor’s Office meant [sic] its burden of proof that [Mother]’s
      parental rights to her children [sic] should be terminated[?]

      2. Did the trial judge rule in error that the termination of
      [Mother]’s parental rights would best serve the needs and
      welfare of the children [sic] [?]

Mother’s brief at 3.

      Mother argues that DHS failed to present sufficient evidence to

terminate her parental rights. Id. at 4-5, 9. Mother emphasizes that she

completed parenting and anger management classes, and that she was

receiving mental health treatment and visiting with Child.         Id. at 4-6.

Mother further contends that DHS failed to prove that she is continuing to

engage in prostitution. Id. at 4, 6-7, 9. Finally, Mother asserts that the trial




care assistance in September of 2012, and that an order of protective
custody was granted on October 12, 2012.
                                     -2-
J-S68001-15


court failed to consider the bond between Mother and Child, and that

severing that bond will have a “severe impact.” Id. at 7-8.

      We consider Mother’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention

                                      -3-
J-S68001-15


      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(8) and

(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not

                                     -4-
J-S68001-15


      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(8).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(8), the following factors must be demonstrated: (1)
      [t]he child has been removed from parental care for 12 months
      or more from the date of removal; (2) the conditions which led
      to the removal or placement of the child continue to exist; and
      (3) termination of parental rights would best serve the needs
      and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8), does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted).

      Instantly, the trial court concluded that DHS presented clear and

convincing evidence that the parental rights of Mother should be terminated.

Trial Court Opinion, 7/24/2015, at 8.      The court reasoned that Child has

been in care for almost his entire life, and that Mother has failed to remedy

the conditions that resulted in Child’s removal. Id. at 8-9. Specifically, the

court found that Mother has failed to properly address her seizures, and that

Mother has continued to post suggestive advertisements on social media

websites. Id. at 9, 11. The court further found that Mother is not able to


                                     -5-
J-S68001-15


provide for Child financially, that Mother has failed to improve her parenting

skills, and that Mother does not properly interact with Child during visits.

Id. at 10.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion. During the termination hearing,

Community Umbrella Agency case manager, Jose De Jesus, testified that he

was assigned to this matter on April 20, 2015. N.T., 5/19/2015, at 9. Mr.

De Jesus explained that Mother was required to complete several Family

Service Plan objectives.     Specifically, Mother was asked to complete

parenting and anger management classes, and to provide evidence that she

completed the classes.   Id. at 8, 11.    Mother also was asked to continue

receiving treatment for her seizures, and to continue receiving mental health

treatment through Hispanic Community Counseling Services. Id. at 10. Mr.

De Jesus stated that Mother successfully completed three parenting

programs, and that Mother provided him with documentation indicating that

she is receiving mental health treatment.3 Id. at 8, 11. However, Mother’s

documentation did not indicate how frequently Mother had been receiving

treatment, or what the nature of that treatment was.      Id. at 11.   Mother


3
  When counsel for Mother asked Mr. De Jesus whether Mother had
completed anger management classes, counsel for Father objected on the
basis that the question had been asked and answered. N.T., 5/19/2015, at
21. The objection was sustained. Id. However, the record reveals that Mr.
De Jesus had not previously been asked about anger management. Thus,
Mr. De Jesus was never able to state whether Mother had complied with this
objective.
                                    -6-
J-S68001-15


failed to provide documentation indicating that she is receiving regular

treatment for her seizures. Id. at 10. As explained by Mr. De Jesus, “She’s

only provided me with an emergency documentation for Jefferson Hospital

that she had to miss a visit because she had a seizure and was going on her

way to the hospital, that’s the only documentation I have on record.”        Id.

Mother provided Mr. De Jesus with this documentation on May 8, 2015. Id.

Mr. De Jesus later added that, “[t]here is documentation in the record but

not to me. It’s in the file that she is certified to have seizures.” Id. at 17.

Mother has not asked Mr. De Jesus to provide services with respect to her

seizures, although Mother did inform Mr. De Jesus that she intends on

having a family member act as her nurse. Id. at 20-21.

      Mr. De Jesus further testified concerning Mother’s visitation with Child.

Mother receives weekly supervised visits with Child. Id. at 8. Mother was

never offered unsupervised visits, because “she’s almost [sic] on the phone,

or isn’t interacting properly with the child.”     Id.   Mr. De Jesus testified

inconsistently with respect to Mother’s attendance at visits.     Mr. De Jesus

initially noted that he reviewed the file in this matter prior to testifying, and

that the file indicated that Mother attended her visits consistently prior to his

involvement in the case.      Id. at 9-10.    Mr. De Jesus later stated that

Mother’s visits “weren’t consistent for like three workers before me . . . .”

Id. at 16. Mr. De Jesus then stated again that his review of the file showed

that Mother “was consistent on visit[s] . . . .”    Id. at 22.     Mr. De Jesus


                                      -7-
J-S68001-15


noted that Child is doing well with his paternal grandmother, and calls his

paternal grandmother “mother” or “mom.” Id. at 15. He opined that Child

would not be harmed if Mother’s parental rights are terminated. Id.

      Finally, Mr. De Jesus testified concerning possible prostitution by

Mother.   Id. at 11-15, 21.     Mr. De Jesus was presented with several

exhibits, which are included in the certified record on appeal. Specifically,

Mr. De Jesus was presented with a printout of Mother’s Facebook page from

October 17, 2012.    See Child Advocate Exhibit 1.     The printout includes

numerous suggestive photographs of Mother. The printout further includes

several suggestive messages posted by Mother. For example, Mother posted

one message stating, “I[’]M DOING LAP DANCES AT MY HOUSE AND SO

MUCH MORE CALL ME . . . FOR MORE INFO.” Mother later posted another

message stating, “I[’]M LIVE IN WEST PHILLY. IF YOU GOT 120 CALL ME

. . . RITE [sic] NOW.    I[’]M LOOKING TO BE SEEN RITE [sic] NOW NO

GAMES.”    Mr. De Jesus also testified concerning an online classified ad

posted by Mother on November 16, 2013.         See DHS Exhibit 3.     The ad

includes a picture of Mother, and states, “[]â™¥Speical [sic] $65 for 20

minsâ™¥ [sic].”   Finally, Mr. De Jesus identified Mother as the subject of

several suggestive photos, which were printed from the internet on February

18, 2015. See DHS Exhibits 1 and 2. There is no date indicating when the

pictures were posted, nor is there any text with the pictures. It is not clear

what type of website on which the pictures were posted.


                                    -8-
J-S68001-15


     Mother testified that she completed two parenting classes.         N.T.,

5/19/2015, at 23-24. Mother also completed “a class for the foster parent

and the mother to get along to interact with the child.”      Id. at 24-25.

Mother stated that she completed an anger management program, and is

receiving therapy at Hispanic Community Counseling Services.       Id. at 25.

Mother did not specify how often she attends therapy, but stated that she

goes “basically when I want to go . . . .” Id. With respect to her seizures,

Mother acknowledged that her condition is “not gonna go away.” Id. at 26.

However, Mother emphasized that her illness “does not make me a bad

mother,” and that she is able to clean her home, cook for herself, and pay

her bills with Supplemental Security Income. Id. Mother noted that she is

applying for her cousin to act as her nurse. Id. Mother claimed that she is

bonded with Child, and that Child calls her “mother.” Id. at 27.

     Thus, the record supports the conclusion of the trial court that Child

has been removed from Mother’s care for over twelve months, and that

Mother has failed to remedy the conditions that led to Child’s removal. At

the time of the termination hearing, Child had been out of Mother’s care for

at least two and a half years, and probably longer. During that time, Mother

failed to demonstrate that she is receiving appropriate medical treatment for

her seizures, that her seizures are under control, and that she is capable of

ensuring Child’s safety while he is in her care. Mother also has continued to




                                    -9-
J-S68001-15


display inadequate parenting skills, in that she does not interact properly

with Child during visits.

      The record further confirms that it would best serve the needs and

welfare of Child to terminate the parental rights of Mother. Given Mother’s

disinterest in parenting Child during visits, and given her apparent failure

over the course of years to obtain appropriate medical care, there is no

realistic hope that Mother ever will be able to provide for Child. Moreover,

Child has spent the majority of his life residing with his paternal

grandmother, and Child considers his paternal grandmother to be his

mother. Removing Child from his paternal grandmother at this point would

be devastating to Child, as he would be ripped away from the only family he

has ever known.      As our Supreme Court has explained, this Court must

accept the findings of the trial court if they are supported by the record, and

we may not reverse merely because the record could support a different

result.   T.S.M., 71 A.3d at 267. Because the trial court’s decision in the

instant matter is supported by competent evidence, we must affirm the

termination of parental rights.4


4
   We agree with Mother that the record does not support the trial court’s
finding that Mother has continued to post suggestive advertisements on
social media websites. Child Advocate Exhibit 1 is a printout of Mother’s
Facebook page from October of 2012, while DHS Exhibit 3 is an online
classified ad from November of 2013. At the time of the termination
hearing, these postings were over two and a half years old, and one and a
half years old, respectively. DHS Exhibits 1 and 2 are pictures against a
white background with no accompanying text. While there is a date on the
exhibits indicating that they were printed from the internet on February 18,
                                    - 10 -
J-S68001-15


      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).




2015, there is no indication as to when the pictures were actually posted. It
is not clear what type of website on which the pictures were posted, nor is
there anything about the pictures which would confirm that Mother was the
one who posted them. Nonetheless, as detailed supra, the other evidence
presented during the termination hearing was more than sufficient to affirm
the termination of Mother’s parental rights.
                                    - 11 -
J-S68001-15


      Here, the trial court found that Mother and Child do not have a

parent/child bond, and that Child is bonded with his paternal grandmother.

Trial Court Opinion, 7/24/2015, at 11. The court reasoned that it would best

serve the needs and welfare of Child to terminate Mother’s parental rights,

so that Child can be adopted by paternal grandmother. Id. at 12. The court

explained that terminating Mother’s parental rights would not cause

irreparable harm to Child, but that Child would be irreparably harmed if he

were removed from his paternal grandmother. Id.

      We again conclude that the orphans’ court did not abuse its discretion.

While Mother asserted that she shares a bond with Child, the trial court was

free to reject this testimony. Child has been out of Mother care since he was

about seven months old, at the latest, and, at the time of the termination

hearing, Child was over three years old. It is unlikely that Child has a strong

attachment or bond with Mother. See In re K.Z.S., 946 A.2d 753, 764 (Pa.

Super. 2008) (observing that the relationship between K.Z.S. and his

mother “must be fairly attenuated,” given that K.Z.S. had been in foster care

for most of his young life, and given that he had only limited contact with

the mother during this time). Moreover, it is clear that any possible bond

between Child and Mother is outweighed by Mother’s inability to care for

Child, and by Child’s need for permanence and stability. See C.D.R., 111
A.3d at 1220 (concluding that the appellant mother’s bond with C.D.R was

outweighed by the mother’s “repeated failure to remedy her parental


                                    - 12 -
J-S68001-15


incapacity,” and by C.D.R.’s need for permanence and stability). Mother is

not entitled to relief.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights to Child, we

affirm the decree of the trial court.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/7/2015




                                        - 13 -
J-S68001-15




              - 14 -